 1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
     ANDREA BREUER, ESQ.; STATE BAR NO.: 161819
 2
          THARPE & HOWELL, LLP
 3   15250 Ventura Boulevard, Ninth Floor
        Sherman Oaks, California 91403
 4     (818) 205-9955; (818) 205-9944 fax
     E-Mail: sforman@tharpe-howell.com
 5   E-Mail: abreuer@tharpe-howell.com
 6   Attorneys for Defendant,
     LOWE’S HOME CENTERS, LLC
 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   DEBRA DEMATTEO                               Case No.: 2:21-cv-01273 FMO (JEMx)
                                                  (Santa Barbara Superior Court Case No.
11                        Plaintiff,              20CV04413)

12   v.                                           [Assigned to Hon. Fernando M. Olguin,
                                                  District Judge; John E. McDermott,
13   LOWE’S HOME CENTERS, LLC,                    Magistrate Judge]
     DOES 1 To 50
14                                                PROTECTIVE ORDER
                          Defendants.
15
                                                  Complaint Filed: December 31, 2020
16                                                FAC Filed: January 26, 2021
17

18            The Court having read the parties’ Joint Motion for the Entry of a Protective
19   Order, and good cause appearing, the Court hereby enters the following protective
20   order:
21        1. A. PURPOSES AND LIMITATIONS
22            Discovery in this action is likely to involve production of confidential,
23   proprietary, or private information for which special protection from public disclosure
24   and from use for any purpose other than prosecuting this litigation may be warranted.
25   Accordingly, the parties hereby stipulate to and petition the Court to enter the
26   following Stipulated Protective Order. The parties acknowledge that this Order does
27   not confer blanket protections on all disclosures or responses to discovery and that the
28   protection it affords from public disclosure and use extends only to the limited
                                                   -1-
                                       PROTECTIVE ORDER
                                                                  DeMatteo v. Lowe’s Home Centers, LLC
                                                                    Case No.: 2:21-cv-01273 FMO (JEMx)
 1   information or items that are entitled to confidential treatment under the applicable
 2   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 3   that this Stipulated Protective Order does not entitle them to file confidential
 4   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 5   followed and the standards that will be applied when a party seeks permission from
 6   the court to file material under seal.
 7      B. GOOD CAUSE STATEMENT
 8      Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
 9   Court, upon a showing of good cause may “issue an order to protect a party from
10   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
11   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
12   Documents contain proprietary and confidential trade secret information relating to
13   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
14   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
15   independent economic value from maintaining the confidentiality of the policies and
16   procedures set forth in these Confidential Documents.
17          Defendant is a retailer in the home improvement industry and has conducted
18   business in California since 1998.       The home improvement retail industry is very
19   competitive. As a result of years of investing time and money in research and
20   investigation, Defendant developed the policies contained in the Confidential
21   Documents for the purposes of maintaining the security and accessibility of its
22   merchandise, providing quality customer service, and ensuring the safety of its
23   employees and customers. These policies and procedures, as memorialized in the
24   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
25   used for the purposes of maintaining safety at its stores and creating efficient and
26   organized work environments for its employees. As a result, Defendant is able to
27   minimize the waste of any resources, which is a key factor in generating profitability
28   for its business.                        -2-
                                  PROTECTIVE ORDER
                                                                DeMatteo v. Lowe’s Home Centers, LLC
                                                                  Case No.: 2:21-cv-01273 FMO (JEMx)
 1      Defendant derives economic value from maintaining the secrecy of its Confidential
 2   Documents. If disclosed to the public, the trade secret information contained in
 3   Defendant’s Confidential Documents would reveal Defendant’s internal operations
 4   and could potentially be used by competitors as a means to compete for its customers,
 5   interfere with its business plans and thereby gain unfair business advantages. If
 6   Defendant’s safety protocol were revealed to the general public, it would hinder
 7   Defendant’s ability to effectively resolve and minimize liability claims, and its goal of
 8   protecting its customers and employees from theft and other crimes. Unrestricted or
 9   unprotected disclosure of such information would result in prejudice or harm to
10   Defendant by revealing Lowe’s competitive confidential information, which has been
11   developed at the expense of Lowe’s and which represents valuable tangible and
12   intangible assets. Accordingly, the parties respectfully submit that there is good cause
13   for the entry of this Protective Order.
14       DEFINITIONS
15      2.1 Action: Debra DeMatteo v. Lowe’s Home Centers, LLC, Case No.: 2:21-cv-
16   01273 FMO (JEMx).
17      2.2    Challenging Party: a Party or Non-Party that challenges the designation of
18   information or items under this Order.
19      2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
20   generated, stored or maintained) or tangible things that qualify for protection under
21   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
22   Statement.
23      2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
24   support staff).
25      2.5 Designating Party: a Party or Non-Party that designates information or items
26   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
27      2.6 Disclosure or Discovery Material: all items or information, regardless of the
28   medium or manner in which it is generated,- stored, or maintained (including, among
                                                 3-
                                  PROTECTIVE ORDER
                                                                 DeMatteo v. Lowe’s Home Centers, LLC
                                                                   Case No.: 2:21-cv-01273 FMO (JEMx)
 1   other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3         2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
 4   to the litigation who has been retained by a Party or its counsel to serve as an expert
 5   witness or as a consultant in this Action.
 6         2.8 House Counsel: attorneys who are employees of a party to this Action. House
 7   Counsel does not include Outside Counsel of Record or any other outside counsel.
 8         2.9   Non-Party: any natural person, partnership, corporation, association, or other
 9   legal entity not named as a Party to this action.
10         2.10 Outside Counsel of Record: attorneys who are not employees of a party
11   to this Action but are retained to represent or advise a party to this Action and have
12   appeared in this Action on behalf of that party or are affiliated with a law firm which
13   has appeared on behalf of that party, and includes support staff.
14         2.11 Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
18   Material in this Action.
19         2.13 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
22   their employees and subcontractors.
23         2.14 Protected Material: any Disclosure or Discovery Material that is designated
24   as “CONFIDENTIAL.”
25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
26   a Producing Party.
27   ///

28   ///
                                                -4-
                                    PROTECTIVE ORDER
                                                                  DeMatteo v. Lowe’s Home Centers, LLC
                                                                    Case No.: 2:21-cv-01273 FMO (JEMx)
 1        3. SCOPE
 2           The protections conferred by this Stipulation and Order cover not only Protected
 3   Material (as defined above), but also (1) any information copied or extracted from
 4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5   Material; and (3) any testimony, conversations, or presentations by Parties or their
 6   Counsel that might reveal Protected Material.
 7        Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9        4. DURATION
10        Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
12   in writing or a court order otherwise directs. Final disposition shall be deemed to be
13   the later of (1) dismissal of all claims and defenses in this Action, with or without
14   prejudice; and (2) final judgment herein after the completion and exhaustion of all
15   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
16   for filing any motions or applications for extension of time pursuant to applicable law.
17   5.      DESIGNATING PROTECTED MATERIAL
18           5.1   Exercise of Restraint and Care in Designating Material for Protection.
19        Each Party or Non-Party that designates information or items for protection under
20   this Order must take care to limit any such designation to specific material that
21   qualifies under the appropriate standards. The Designating Party must designate for
22   protection only those parts of material, documents, items, or oral or written
23   communications that qualify so that other portions of the material, documents, items,
24   or communications for which protection is not warranted are not swept unjustifiably
25   within the ambit of this Order.
26           Mass, indiscriminate, or routinized designations are prohibited. Designations
27   that are shown to be clearly unjustified or that have been made for an improper purpose
28   (e.g., to unnecessarily encumber the case development process or to impose
                                            -5-
                                   PROTECTIVE ORDER
                                                                 DeMatteo v. Lowe’s Home Centers, LLC
                                                                   Case No.: 2:21-cv-01273 FMO (JEMx)
 1   unnecessary expenses and burdens on other parties) may expose the Designating Party
 2   to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2       Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11         Designation in conformity with this Order requires:
12               (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16   contains protected material. If only a portion or portions of the material on a page
17   qualifies for protection, the Producing Party also must clearly identify the protected
18   portion(s) (e.g., by making appropriate markings in the margins).
19         A Party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and before
22   the designation, all of the material made available for inspection shall be deemed
23   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
24   copied and produced, the Producing Party must determine which documents, or
25   portions thereof, qualify for protection under this Order. Then, before producing the
26   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
27   to each page that contains Protected Material. If only a portion or portions of the
28   material on a page qualifies tor protection,- 6the Producing Party also must clearly
                                                     -
                                   PROTECTIVE ORDER
                                                                DeMatteo v. Lowe’s Home Centers, LLC
                                                                  Case No.: 2:21-cv-01273 FMO (JEMx)
 1   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 2               (b) for testimony given in depositions that the Designating Party identify
 3   the Disclosure or Discovery Material on the record, before the close of the deposition
 4   all protected testimony.
 5               (c) for information produced in some form other than documentary and for
 6   any other tangible items, that the Producing Party affix in a prominent place on the
 7   exterior of the container or containers in which the information is stored the legend
 8   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 9   protection, the Producing Party, to the extent practicable, shall identify the protected
10   portion(s).
11         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
12   failure to designate qualified information or items does not, standing alone, waive the
13   Designating Party’s right to secure protection under this Order for such material. Upon
14   timely correction of a designation, the Receiving Party must make reasonable efforts
15   to assure that the material is treated in accordance with the provisions of this Order.
16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
18   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
19         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
20   process under Local Rule 37.1 et seq.
21         6.3 The burden of persuasion in any such challenge proceeding shall be on the
22   Designating Party. Frivolous challenges, and those made for an improper purpose
23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
25   or withdrawn the confidentiality designation, all parties shall continue to afford the
26   material in question the level of protection to which it is entitled under the Producing
27   Party’s designation until the Court rules on the challenge.
28   ///                                       -7-
                                   PROTECTIVE ORDER
                                                                   DeMatteo v. Lowe’s Home Centers, LLC
                                                                     Case No.: 2:21-cv-01273 FMO (JEMx)
 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, Receiving
 7   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 8         Protected Material must be stored and maintained by a Receiving Party location
 9   and in a secure manner that ensures that access is limited to the persons authorized
10   under this Order.
11         7.2    Disclosure of “CONFIDENTIAL” Information               or Items.       Unless
12   otherwise ordered by the court or permitted in writing by the Designating Party, a
13   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
14   only to:
15         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
16   well as employees of said Outside Counsel of Record to whom it is reasonably
17   necessary to disclose the information for this Action;
18         (b) the officers, directors, and employees (including House Counsel) of
19   the Receiving Party to whom disclosure is reasonably necessary for this Action;
20         (c) Experts (as defined in this Order) of the Receiving Party to whom
21   disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (d) the court and its personnel;
24         (e) court reporters and their staff;
25         (f) professional jury or trial consultants, mock jurors, and Professional
26   Vendors to whom disclosure is reasonably necessary for this Action and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28         (g) the author or recipient of a document containing the information or a
                                                 -8-
                                  PROTECTIVE ORDER
                                                               DeMatteo v. Lowe’s Home Centers, LLC
                                                                 Case No.: 2:21-cv-01273 FMO (JEMx)
 1   custodian or other person who otherwise possessed or knew the information;
 2           (h) during their depositions, witnesses, and attorneys for witnesses, in
 3   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 4   party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 5   will not be permitted to keep any confidential information unless they sign the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 7   by the Designating Party or ordered by the court. Pages of transcribed deposition
 8   testimony or exhibits to depositions that reveal Protected Material may be separately
 9   bound by the court reporter and may not be disclosed to anyone except as permitted
10   under this Stipulated Protective Order; and
11           (i)   any mediator or settlement officer, and their supporting personnel,
12   mutually agreed upon by any of the parties engaged in settlement discussions.
13   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14   IN OTHER LITIGATION
15           If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL,” that Party must:
18           (a) promptly notify in writing the Designating Party. Such notification
19        shall include a copy of the subpoena or court order;
20           (b) promptly notify in writing the party who caused the subpoena or order
21   to issue in the other litigation that some or all of the material covered by the subpoena
22   or order is subject to this Protective Order. Such notification shall include a copy of
23   this Stipulated Protective Order; and
24           (c) cooperate with respect to all reasonable procedures sought to be pursued by
25   the Designating Party whose Protected Material may be affected.
26           If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order shall not produce any information designated in this action
28   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                           -9-
                                   PROTECTIVE ORDER
                                                                 DeMatteo v. Lowe’s Home Centers, LLC
                                                                   Case No.: 2:21-cv-01273 FMO (JEMx)
 1   or order issued, unless the Party has obtained the Designating Party’s permission. The
 2   Designating Party shall bear the burden and expense of seeking protection in that court
 3   of its confidential material and nothing in these provisions should be construed as
 4   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 5   directive from another court.
 6   9.    A      NON-PARTY’S        PROTECTED        MATERIAL          SOUGHT          TO      BE
 7   PRODUCED IN THIS LITIGATION
 8         (a)    The terms of this Order are applicable to information produced by a Non-
 9   Party in this Action and designated as “CONFIDENTIAL.” Such information
10   produced by Non-Parties in connection with this litigation is protected by the remedies
11   and relief provided by this Order. Nothing in these provisions should be construed as
12   prohibiting a Non-Party from seeking additional protections.
13         (b) In the event that a Party is required, by a valid discovery request, to produce
14   a Non-Party’s confidential information in its possession, and the Party is subject to an
15   agreement with the Non-Party not to produce the Non-Party’s confidential
16   information, then the Party shall:
17                 (1) promptly notify in writing the Requesting Party and the Non-Party
18   that some or all of the information requested is subject to a confidentiality agreement
19   with a Non-Party;
20                 (2)   promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                 (3)   make the information requested available for inspection by the
24   Non-Party, if requested.
25          (c)    If the Non-Party fails to seek a protective order from this court within 14
26   days of receiving the notice and accompanying information, the Receiving Party may
27   produce the Non-Party’s confidential information responsive to the discovery request.
28   If the Non-Party timely seeks a protective order,   the Receiving Party shall not produce
                                                  - 10 -
                                  PROTECTIVE ORDER
                                                                 DeMatteo v. Lowe’s Home Centers, LLC
                                                                   Case No.: 2:21-cv-01273 FMO (JEMx)
 1   any information in its possession or control that is subject to the confidentiality
 2   agreement with the Non-Party before a determination by the court. Absent a court
 3   order to the contrary, the Non-Party shall bear the burden and expense of seeking
 4   protection in this court of its Protected Material.
 5   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
11   persons to whom unauthorized disclosures were made of all the terms of this Order,
12   and (d) request such person or persons to execute the “Acknowledgment and
13   Agreement to Be Bound” that is attached hereto as Exhibit A.
14   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15   PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection,
18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20   may be established in an e-discovery order that provides for production without prior
21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22   parties reach an agreement on the effect of disclosure of a communication or
23   information covered by the attorney-client privilege or work product protection, the
24   parties may incorporate their agreement in the stipulated protective order submitted to
25   the court.
26   12. MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the Court- in the future.
                                                    11 -
                                  PROTECTIVE ORDER
                                                                    DeMatteo v. Lowe’s Home Centers, LLC
                                                                      Case No.: 2:21-cv-01273 FMO (JEMx)
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5   ground to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 8   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 9   Protected Material at issue. If a Party's request to file Protected Material under seal is
10   denied by the court, then the Receiving Party may file the information in the public
11   record unless otherwise instructed by the court.
12   13. FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 4, within 60
14   days of a written request by the Designating Party, each Receiving Party must return
15   all Protected Material to the Producing Party or destroy such material. As used in this
16   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17   summaries, and any other format reproducing or capturing any of the Protected
18   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
19   must submit a written certification to the Producing Party (and, if not the same person
20   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
21   category, where appropriate) all the Protected Material that was returned or destroyed
22   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
23   compilations, summaries or any other format reproducing or capturing any of the
24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
25   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
26   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
27   attorney work product, and consultant and expert work product, even if such materials
28   contain Protected Material. Any such archival copies that contain or constitute
                                           - 12 -
                                  PROTECTIVE ORDER
                                                                 DeMatteo v. Lowe’s Home Centers, LLC
                                                                   Case No.: 2:21-cv-01273 FMO (JEMx)
 1   Protected Material remain subject to this Protective Order as set forth in Section 4
 2   (DURATION).
 3   14. Any violation of this Order may be punished by any and all appropriate measures
 4   including, without limitation, contempt proceedings and/or monetary sanctions.
 5

 6   DATED: 7/2/2021                      ____________________________________
 7
                                          Honorable John E. McDermott
                                          United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            - 13 -
                                PROTECTIVE ORDER
                                                             DeMatteo v. Lowe’s Home Centers, LLC
                                                               Case No.: 2:21-cv-01273 FMO (JEMx)
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, ____________________________________________, [print or type full name] of
 4   ______________________________________________, [type or print full address]
 5   declare under penalty of perjury that I have read in its entirety and understand the
 6   Stipulated Protective Order that was issued by the United States District Court for
 7   the Central District of California on ________________ [date] in the case of Debra
 8   DeMatteo v. Lowe’s Home Centers, LLC, Case No: v. Lowe’s Home Centers, LLC,
 9   Case No.: 2:21-cv-01273 FMO (JEMx), I agree to comply with and to be bound by
10   all the terms of this Stipulated Protective Order and I understand and acknowledge
11   that failure to so comply could expose me to sanctions and punishment in the nature
12   of contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint ____________________________ [full name] of
19   _________________________________________ [full address and telephone
20   number] as my California agent for service of process in connection with this action
21   or any proceedings related to enforcement of this Stipulated Protective Order.
22   Date: __________________
23   City and State where sworn and signed: _________________________
24

25   Printed Name: _________________________________
26

27   Signature: ____________________________________
28
                                             - 14 -
                                  PROTECTIVE ORDER
                                                                 DeMatteo v. Lowe’s Home Centers, LLC
                                                                   Case No.: 2:21-cv-01273 FMO (JEMx)
